Case 4:19-cv-01290-YGR Document 85-4 Filed 07/09/19 Page 1 of 3




                     EXHIBIT D
Case 4:19-cv-01290-YGR Document 85-4 Filed 07/09/19 Page 2 of 3




                    VALLEY CENTER               -   PAUMA
                        TEACHERS ASSOCIATION


 April 5 , 2019


 Via e-mail and U.S. Mail


 Linda Leigh Dick



      Re:    Valley Center-Pauma Teachers Association ( VCPTA)
 Membership Resignation and Dues Deduction Authorization Revocation

 Dear Ms. Leigh-Dick,

         We write to clarify the Association' s prior responses to your December 20 , 2018 request
 to VCPTA to resign your union membership , and to provide you notice of VCPTA’s processing
 of your request to revoke your dues deduction authorization.

          In December 2018, VCPTA staff or leaders may have inadvertently communicated to
 you that membership resignations may only occur during an annual revocation period. We
 apologize for any misunderstanding that might have occurred on that point, as VCPTA’s (and
 CTA’s and NEA’s) official policy is to honor membership resignations at any time after written
 notice to VCPTA and a reasonable administrative processing period . So, VCPTA considers your
 membership, including all membership rights and benefits, to have terminated as of the date of
 your request to CTA. You are no longer a member of VCPTA or of our state and national
 affiliates, CTA and NEA.

         In December 2018, you also requested to immediately stop any VCPTA/CTA/NEA dues
 deductions. However , as VCPTA discussed with you at that time, you committed to continuing
 dues deduction for an annual period when you voluntarily signed a dues commitment card with
 VCPTA/CTA/NEA on May 14, 2018. A copy is attached. This dues agreement sets forth your
 personal commitment to join your colleagues in supporting the work of your union on behalf of
 all bargaining unit members, regardless of union membership status. In the agreement, you
 committed to pay dues for at least a one- year period , which commitment can be revoked “by
 sending written notice to CTA membership Services not less than thirty (30) days and not more
 than sixty (60) days before the annual anniversary date of this agreement; my employment with
 the employer ends; or as otherwise required by law." Based on these terms, we properly
 continued to deduct dues from December 2018 until the present.

 Since you signed the agreement on May 14 , 2018, your 30-day dues authorization revocation
 window period began on March 15, 2019 (60 days before your annual membership anniversary
 date). At this time, we accept your allegations in your recent court complaint, served on VPCTA
Case 4:19-cv-01290-YGR Document 85-4 Filed 07/09/19 Page 3 of 3


 on March 26 , 2018, as a written revocation of your dues deduction authorization within the
 window period. Your revocation of dues authorization shall be effective March 28, 2019, and
 therefore you will no longer pay dues in the payroll processing period immediately following the
 effective date .

         Please feel free to contact me with any further questions. I am truly sorry that you have
 resigned your membership in the Association. I believe that we are best able to improve student
 learning conditions and our working conditions by uniting as educators and exercising our rights
 to act collectively.

  incerely


 Susie Knoll
 Acting President, Valley Center- Pauma TA

 cc:    Kate Phillips, CTA Regional UniServ Staff

 Enclosure: Membership Card
